Exhibit 10.20

Recro Pharma, Inc.

Award Agreement for

[                                       ]

                                                                                              

We are pleased to advise you that Recro Pharma, Inc. (the “Company”) hereby
awards to you Restricted Stock Units, subject to your signing this Award
Agreement (this “Agreement”).  The date of award of the Restricted Stock Units
shall for all purposes be [__________], 201[__] (the “Grant Date”).

The Company maintains the Recro Pharma, Inc. Amended and Restated Equity
Incentive Plan (the “Plan”), which provides the general terms and restrictions
for certain equity incentive awards to the Company’s employees, consultants and
directors.  These Restricted Stock Units are not awarded pursuant to the Plan,
but rather are intended to constitute a non-plan based “inducement grant,” as
described in Nasdaq Listing Rule 5635(c)(4).  Nonetheless, the terms and
provisions of the Plan are hereby incorporated into this Agreement by this
reference, as though fully set forth herein, as if this award was granted
pursuant to the Plan.

All capitalized terms used but not defined herein will have the meanings
ascribed to them in the Plan.  In addition to the terms, conditions and
restrictions set forth in the Plan, all terms, conditions and restrictions set
forth in this Agreement are applicable to the award of Restricted Stock Units as
evidenced hereby:

1.Grant Schedule.  Certain terms of the grant of Restricted Stock Units are set
forth on the grant schedule (the “Grant Schedule”) that is attached to, and is a
part of, this Agreement.

2.Grant of Restricted Stock Units.  As of the Grant Date, the Company hereby
awards to you the number of Restricted Stock Units set forth on the Grant
Schedule (the “Award”), subject to the restrictions and on the terms and
conditions set forth in this Agreement

3.Grant Date.  The Grant Date of the Restricted Stock Units is set forth on the
Grant Schedule.

4.Performance Target.  To the extent that the Grant Schedule includes a
performance-based target, the Grant Schedule will specify the extent to which
the Restricted Stock Units will be forfeited for failure to achieve the
performance-based target.

5.Vesting.  Subject to the further provisions of this Agreement, the Restricted
Stock Units will vest as set forth on the Grant Schedule (each date on which
Restricted Stock Units vest being referred to as a “Vesting Date”).

6.Transferability.  The Restricted Stock Units are not transferable or
assignable otherwise than by will or by the laws of descent and
distribution.  Any attempt to transfer Restricted Stock Units, whether by
transfer, pledge, hypothecation or otherwise and whether voluntary or
involuntary, by operation of law or otherwise, will not vest the transferee with
any interest or right in or with respect to such Restricted Stock Units.

 



--------------------------------------------------------------------------------

 

7.Termination of Employment.  In the event of your termination of service with
the Company and its Affiliates that is a “separation from service” within the
meaning of section 409A of the Code and applicable Treasury Regulations issued
under section 409A, all unvested Restricted Stock Units will vest or be
forfeited according to the terms and conditions of the Grant Schedule, unless
your employment agreement provides for a result that is more favorable to
you.  To the extent compliance with the requirements of Treasury Regulation §
1.409A-3(i)(2) is necessary to avoid the application of an additional tax under
section 409A of the Code to the issuance of Shares to you, then any issuance of
Shares to you that would otherwise be made during the six-month period beginning
on the date of such termination will be deferred and delivered to you
immediately following the lapse of such six-month period.

8.Issuance of Shares.

a.Unless otherwise set forth on the Grant Schedule, within thirty (30) days
following each Vesting Date (including any accelerated vesting date provided in
the Grant Schedule or pursuant to the your employment agreement), the Company
shall issue to the you, either by book-entry registration or issuance of a stock
certificate or certificates, a number of Shares equal to the number of
Restricted Stock Units granted hereunder that have vested as of such date.  Any
Shares issued to you hereunder shall be fully paid and non-assessable.

b.The Company may require as a condition of the issuance of Shares, pursuant to
Section 8(a) hereof, that you remit to the Company an amount sufficient in the
opinion of the Company to satisfy any federal, state and other governmental tax
withholding requirements related to the issuance of such shares.  The Committee,
in its sole discretion, may permit you to satisfy such obligation by delivering
shares of Common Stock or by directing the Company to withhold from delivery
shares of Common Stock, in either case valued at their Fair Market Value on the
applicable issuance date, with fractional shares being settled in cash.

c.You will not be deemed for any purpose to be, or have rights as, a stockholder
of the Company by virtue of the grant of Restricted Stock Units, until shares of
Common Stock are issued in settlement of such Restricted Stock Units pursuant to
Section 8(a) hereof.  Upon the issuance of a stock certificate or the making of
an appropriate book entry on the books of the transfer agent, you will have all
of the rights of a stockholder.

d.With respect to any grant of Restricted Stock Units that vests in whole or in
part based on the Company's achievement of financial or operating results, if it
is determined by the Committee that gross negligence, intentional misconduct or
fraud you caused or partially caused the Company to restate all or a portion of
its financial statements, the Committee shall, to the extent permitted by law,
require repayment of Shares delivered pursuant to the vesting of the Restricted
Stock Units, and/or effect the cancellation of unvested Restricted Stock Units,
if (i) the vesting of the Award was calculated based upon, or contingent on, the
achievement of financial or operating results that were the subject of or
affected by the restatement, and (ii) the extent of vesting of the Award would
have been less had the financial statements been correct. The required repayment
or cancellation shall be such as will put you in the same position relative to
vesting of the Award as you would have been in had the financial statements been
correct.



--------------------------------------------------------------------------------

 

9.Securities Matters.  The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of 1933, as amended (the “1933 Act”)
of any interests in the Plan or any Shares to be issued thereunder or to effect
similar compliance under any state laws.  The Company shall not be obligated to
cause to be issued any Shares, whether by means of stock certificates or
appropriate book entries, unless and until the Company is advised by its counsel
that the issuance of such Shares is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which Shares are traded.  The Committee may require, as a condition
of the issuance of Shares pursuant to the terms hereof, that the recipient of
such Shares make such covenants, agreements and representations, and that any
certificates bear such legends and any book entries be subject to such
electronic coding or stop order, as the Committee, in its sole discretion, deems
necessary or desirable.  You specifically understand and agree that the Shares,
if and when issued, may be “restricted securities,” as that term is defined in
Rule 144 under the 1933 Act and, accordingly, you may be required to hold the
shares indefinitely unless they are registered under the 1933 Act or an
exemption from such registration is available.

10.Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, will impair any such right, power or remedy of such party,
nor will it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor will any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character by the of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, must be in a writing signed
by such party and will be effective only to the extent specifically set forth in
such writing.

11.Withholding.  The Company reserves the right to withhold, in accordance with
any applicable laws, from any consideration payable or property transferable you
any taxes required to be withheld by federal, state or local law as a result of
the grant or vesting of this Award or other disposition of the Shares.  

12.Right of Discharge Preserved.  The grant of Restricted Stock Units hereunder
will not confer upon you any right to continue in service with the Company or
any of its subsidiaries or Affiliates.

13.The Plan. By accepting this Award, you acknowledge that you have received a
copy of the Plan, has read the Plan and is familiar with its terms, and accepts
the Restricted Stock Units subject to all of the terms and provisions of the
Plan, as amended from time to time.  Pursuant to the Plan, the Board or its
Committee is authorized to interpret the Plan and to adopt rules and regulations
not inconsistent with the Plan as it deems appropriate.  By accepting this
Award, you acknowledge and agree to accept as binding, conclusive and final all
decisions or interpretations of the Board or its Committee upon any questions
arising under the Plan.  

14.Governing Law.  This Agreement and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or



--------------------------------------------------------------------------------

 

the negotiation, execution or performance of this Agreement (including any claim
or cause of action based upon, arising out of or related to any representation
or warranty made in or in connection with this Agreement or as an inducement to
enter this Agreement) shall be governed by, and enforced in accordance with, the
laws of the Commonwealth of Pennsylvania, without regard to the application of
the principles of conflicts of laws.

15.No Right of Continued Employment.  Nothing contained in the Plan or this
Agreement shall restrict the right of the Company and/or its affiliates to
terminate your employment or service.  Any termination of your employment or
service, regardless of the reason therefor, shall have the consequences provided
for in the Plan and this Agreement with respect to your rights under the Plan.

16.Amendment.  This Agreement may be amended, in whole or in part and in any
manner not inconsistent with the provisions of the Plan, at any time and from
time to time, by written agreement between the Company and you.

17.Notice.  Any notice to be given to the Company shall be in writing and either
hand delivered or mailed to the office of the President of the Company.  If
mailed, it shall be addressed to the Company at 490 Lapp Road, Malvern, PA
19355.  Any notice given to you shall be addressed to you at your address as
reflected in the personnel records of the Company, or at such other address as
either party hereto may hereafter designate by like notice to the other.  Notice
shall be deemed to have been duly delivered when hand delivered or, if mailed,
on the fifth day after such notice is postmarked.

The Award is made by the Company as of the date stated in the introductory
paragraph.

RECRO PHARMA, INC.

 

By:____________________________________

 



Gerri Henwood, President / Chief Executive Officer

 

 

In order to indicate your acceptance of the award of Restricted Stock Units
granted by this Agreement subject to the restrictions and upon the terms and
conditions set forth above and in the Plan, please execute and immediately
return to the Company the enclosed duplicate original of this Agreement.

 

ACCEPTED AND AGREED,

Intending to be legally bound:

 

 

[NAME OF GRANTEE]

 

 

Date




--------------------------------------------------------------------------------

 

[Grant Schedule]

 

Grant Schedule

Grantee’s name:

 

Grant Date:

 

 

 

1.   Number of Restricted Stock Units granted:

 

 

2.   Target Number of Restricted Stock Units granted:

 

3.   Vesting Date:

 

 

 

If a Change of Control occurs, any outstanding Restricted Stock Units that are
then still subject to vesting conditions shall become vested as of the date of
such Change of Control, provided the Grantee remains an employee of the Company
through such date.  If the Grantee terminates employment with the Company by
reason of the Grantee’s death or Disability, the Restricted Stock Units will
remain outstanding during the applicable performance period and will vest in
full based on satisfaction of the applicable performance goal.

 

Unless otherwise provided for above, if the Grantee’s employment with the
Company and its Affiliates terminates or is terminated for any other reason, any
Restricted Stock Units that are then still subject to vesting conditions as of
such date shall be immediately forfeited with no other compensation due to the
Grantee.        

 

A number of Shares equal to the number of vested Restricted Stock Units shall be
issued to the Grantee, either by book-entry registration or issuance of a stock
certificate or certificates, as soon as administratively practicable following
the Vesting Date, but in no event later than 2½ months following the end of the
calendar year containing the applicable Vesting Date.  Notwithstanding the
foregoing, to the extent the Restricted Stock Units become vested as a result of
Change of Control, a number of Stock Award Shares equal to such units will be
issued to the Grantee not later than thirty (30) days following the date of such
Change of Control.

 

Notwithstanding the foregoing, no Restricted Stock Units subject to this
Agreement shall vest unless the Grantee has complied with all applicable
provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”).  If the Restricted Stock Units subject to this
Agreement would have vested pursuant to this Agreement but did not vest solely
because the Grantee was not in compliance with all applicable provisions of the
HSR Act, the Vesting Date and the Share issuance date for such Restricted Stock
Units shall occur on the first date following the date on which such Restricted
Stock Units would otherwise have vested pursuant to this Agreement on which the
Grantee has complied with all applicable provisions of the HSR Act.

 

 

